On Application for Rehearing.
Watkins, J.
The prayer of plaintiffs’ petition is for judgment decreeing- certain warehouse receipts illegal and of no effect as to-them; and also, that a certain pledge to the Hibernia National Bank be, likewise, declared illegal, and without effect as to them.
Also, and in any event, that they he recognized as the owners of the rice in the proportion of two-thirds to Chambers, and one-half toHolton and Winn.
The District Court gave judgment in favor of plaintiffs in those-proportions as joint owners of one thousand four hundred and ninety-five sacks of rice, free of the claim of the bank as pledgee, and- further recognizing them entitled to the net proceeds of said rice in the hands of the bank, and fixed the amount which the hank should pay, at the-sum of $5,872.68.
The bank appealed for the purpose of having its pledge recognized to the extent of $3,385.14.
Plaintiffs consigned to John A. Hubbard, a commission merchant,, one thousand four hundred and ninety-five sacks of rough rice.
The house afterwards became John A. Hubbard & Co.
*892'The Backs were stored in a warehouse, and warehouse receipts were issued therefor^ and John A. Hubbard afterward pledged them to the -bank.
Soon afterwards John A. Hubbard &.Co. failed.in business, and .availed themselves of the insolvent laws. The plaintiffs, subsequently, sought to recover same by sequestration.
Our judgment holds that the bank, as pledgee, is entitled to enforce its pledge against the rice to the extent that Chambers is indebted to its pledgor, Hubbard — the residue to go to the plaintiffs.
It recognized the right of the bank to the amount of $1,434.05, and gave plaintiffs judgment for $4,436.63.
The application for a rehearing is made on the part of the plaintiff, and is chiefly devoted to what is termed “an eror in calculation,” but .a brief has been filed on the part of the bank in which a review of all the facts is given.
A re-examination of the ease has satisfied us that the opinion does .justice to all.
Rehearing refused.
Monroe J., takes no part, not having been a member of the court ■when the ease was submitted.